Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant worked for a temporary employment agency (hereinafter the employer) in a clerical and/or secretarial capacity. One of the employer’s clients, a law firm, interviewed claimant in March 2003 for a secretarial position. During the interview, claimant asked inappropriate questions which discouraged the law firm from hiring her. Although she was initially found *973eligible to receive unemployment insurance benefits after the interview, she was disqualified following a telephone hearing on the ground that she refused an offer of suitable employment without good cause. She now appeals.
We affirm. Upon reviewing the record, we find no merit to claimant’s argument that her due process rights were violated. The Administrative Law Judge thoroughly explained the procedures to be followed during the hearing and claimant indicated that she understood them. She did not make any requests to subpoena witnesses during the hearing and specifically declined the opportunity to cross-examine the employer’s witness (see e.g. Matter of Dimps [New York City Human Resources Admin.—Commissioner of Labor], 274 AD2d 625, 626 [2000]; Matter of Boehm [Commissioner of Labor], 268 AD2d 665, 666 [2000]). Notably, the testimony of the employer’s witness provided substantial evidence supporting the determination (see Matter of Batih [Levine], 51 AD2d 604 [1976]). Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.